Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/306774     Attorney's Docket #: 58258-US-PCT/OU-16025
Filing Date: 12/3/2018; 
					
Applicant: Stinaff et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Amendment filed 3/31/2020 has been acknowledged.
Claims 5, 9-14, 16-20, 24, 28, 30-34, 38, 39, 41 and 42 have been cancelled.

Priority
This application is a 371 of PCT/US17/35152 filed 5/31/2017, which claims benefit of 62/345245 filed 6/3/2016.
Allowable Subject Matter
Claims 1-4, 6-8, 15, 21-23, 25-27,  29, 35-37, 40, 43 and 44 are allowed.
	
REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claims 1 and 36, the prior art of record fails to show the combination recited in any of the claims.  Texas discloses show a method of making a semiconductor device (Texas, paragraph [0011] method of forming a FET device, i.e., semiconductor device), the method comprising: conducting process to produce a (Texas, paragraph [0011] forming electrodes, i.e. contacts, on a silicon substrate); and growing a transition metal dichalcogenide (TMD) material comprising formula MX2, wherein M is a transition metal and X is a chalcogen, on the substrate by a deposition process to make a semiconductor device (Texas, paragraph [0007] forming a MoS2 film by chemical vapor deposition; Paragraphs [0009]; [0011] thin layer of a transition metal dichalcogenide, MX2, grown on a silicon substrate with two electrodes formed thereon….. where M is transition metal and X is a chalcogen).  Texas fails to explicitly discloses conducting a lift-off lithography process to produce to produce a substrate having metal contacts deposited thereon in lithographically defines areas.  However, Lee is in the field of two dimensional semiconductor devices (Lee, page 2132 Left column paragraph 2), and teaches conducting a lift-off lithography process to produce a substrate having metal contacts deposited thereon in lithographic process defined areas (Lee, page 2136 right column experimental section: Ti/Au contact electrodes formed on a substrate by a lift off lithographic process….the electrodes are sputtered on lithographically defined areas).  It would have been obvious to one or ordinary skill in the art at the time of the invention to modify Texas to include conducting a lift-off lithography process to produce a substrate having metal contacts deposited thereon in lithographically defined areas as taught by Lee.  The motivation would have been to provide contacts formed by an additive lithographic method that does not modify the underlying substrate (Lee, Page 2136 right column experimental section) in claim 1; and Perea-Lopez et al. discloses a semiconductor device (Perea-Lopez et al. pages 3, paragraphs 1-2 and page 4; figures 1a-1b photodetectors based on CVD-synthesized monolayers of MoS2 using a two-terminal configuration…monolayered MoS2 photosensor; page 5, paragraph 2 and page 6, figure 3; the photosensor is a metal-semicondcutor-metal-system) comprising: a substrate having metal contacts deposited thereon in lithographically defined areas (Perea-Lopez et al, page 3, paragraph 2 and page 4; figures 1a-1b metal contacts were fabricated using a lithography method, i.e. metal contacts deposited on lithographically defined area); and a transition metal dichalcogenide (TMD) material (Perrea-Lopez et al., page 3, paragraph 2; CVD grown monolayer MoS2 film, i.e., a TMD film with formula MX2, on a substrate); wherein the TMD material is a continuous, substantially uniform monolayer film between and on the metal contacts (Perea-Lopez et al., page 3, paragraph 2, CVD grown monolayer MoS2, i.e., a TMD with formula MX2, film on a substrate; page 4, figures 1a-1b, the MoS2 monolayer, is depicted as being continuous between and on the metal contacts; Please see Current Application, PCT/US2017/035152, paragraph [0044], stating “…use of the terms “on” or “on top of are not meant to imply “directly adjacent to” or “in direct contact with”.  When a layer or material is described as being “on” or deposited “on top of” another, the layers may or may not be in direct contact, and may be in direct contact, and may have one or more intervening layers or material therebetween”) in claim 36.  In particular, the prior art of record fails to show or collectively teach a semiconductor device having the TMD material on the metal contacts, wherein the metal contacts comprising the transition metal M in claim 1; and  the metal contacts are chemically bonded to the TMD material in claim 36.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










12/16/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826